
	
		II
		111th CONGRESS
		1st Session
		S. 224
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2009
			Ms. Stabenow (for
			 herself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote economic recovery through green jobs and
		  infrastructure, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Green Jobs and Infrastructure Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Clean technology manufacturing incentive
				program
					Sec. 101. Clean technology manufacturing incentive
				program.
					TITLE II—Advanced technology vehicles manufacturing incentive
				program
					Sec. 201. Advanced technology vehicles manufacturing incentive
				program.
					TITLE III—Energy efficiency and conservation block
				grants
					Sec. 301. Energy efficiency and conservation block
				grants.
					TITLE IV—Green energy jobs
					Sec. 401. Clean Energy Service Corps.
					Sec. 402. Green jobs.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		IClean technology
			 manufacturing incentive program
			101.Clean
			 technology manufacturing incentive program
				(a)LoansThe
			 Secretary shall provide loans to manufacturers to help finance the cost
			 of—
					(1)reequipping,
			 expanding, or establishing (including applicable engineering costs) a
			 manufacturing facility in the United States to produce clean technology
			 products and the significant component parts of those products,
			 including—
						(A)wind
			 turbines;
						(B)solar energy
			 products;
						(C)fuel
			 cells;
						(D)advanced
			 batteries and storage devices;
						(E)biomass
			 engines;
						(F)geothermal
			 equipment;
						(G)ocean energy
			 equipment;
						(H)carbon capture
			 and storage;
						(I)energy efficiency
			 products, including appliances and products that are used to increase energy
			 efficiency by at least 30 percent over a baseline product (and significant
			 components of the appliances and products), subject to the condition that the
			 parts shall be integral to the overall efficiency of the end product;
			 and
						(J)products for
			 retrofitting a manufacturing facility to improve industrial processes and
			 create greater energy efficiency through the use of technologies,
			 including—
							(i)combined heat and
			 power systems;
							(ii)natural gas
			 pressure recovery;
							(iii)advanced
			 cogeneration;
							(iv)gasification;
							(v)anaerobic
			 digestion; and
							(vi)landfill gas
			 recovery; and
							(2)improving the
			 energy-efficiency of the industrial processes of the manufacturers other than
			 through the production of products and component parts described in paragraph
			 (1)(J).
					(b)Period of
			 availabilityA loan under subsection (a) shall apply to—
					(1)facilities and
			 equipment placed in service before December 30, 2012; and
					(2)clean technology
			 retooling costs, retrofitting costs, worker training costs, and other costs
			 described in subsection (a) incurred during the period beginning on the date of
			 enactment of this Act and ending on December 30, 2020.
					(c)Direct loan
			 program
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, subject to the availability of appropriated funds, the Secretary shall
			 carry out a program to provide a total of not more than $50,000,000,000 in
			 loans to eligible individuals and entities (as determined by the Secretary) for
			 the costs of activities described in subsection (a).
					(2)ApplicationAn
			 applicant for a loan under this section shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require, including a written assurance that the wages and
			 benefits that will be provided to each individual that is employed by the
			 applicant (including a contractor or subcontractor) in carrying out activities
			 described in subsection (a) are at least equal to the average in the area, as
			 determined by the Secretary.
					(3)Selection of
			 eligible projectsThe Secretary shall select eligible projects to
			 receive loans under this subsection in cases in which, as determined by the
			 Secretary, the loan recipient—
						(A)has a viable
			 market for the product or component described in subsection (a);
						(B)will provide
			 sufficient information to the Secretary for the Secretary to ensure that the
			 qualified investment is expended efficiently and effectively;
						(C)will provide such
			 information as the Secretary may request to demonstrate that the qualified
			 investment will preserve or create jobs; and
						(D)has met such
			 other criteria as may be established and published by the Secretary.
						(4)Rates, terms,
			 and repayment of loansA loan provided under this
			 subsection—
						(A)shall have an
			 interest rate that, as of the date on which the loan is made, is equal to the
			 cost of funds to the Department of the Treasury for obligations of comparable
			 maturity;
						(B)shall have a term
			 equal to the lesser of—
							(i)the
			 projected life, in years, of the eligible project to be carried out using funds
			 from the loan, as determined by the Secretary; and
							(ii)25
			 years;
							(C)may be subject to
			 a deferral in repayment for not more than 5 years after the date on which the
			 eligible project carried out using funds from the loan first begins operations,
			 as determined by the Secretary;
						(D)shall be made by
			 the Federal Financing Bank; and
						(E)shall be repaid
			 in full if the loan recipient moves production of activities described in
			 subsection (a) outside of the United States during the term of the loan.
						(5)FeesAdministrative
			 costs shall be no more than $100,000 or 10 basis point of the loan.
					(d)PriorityIn
			 making loans to manufacturers under this section, the Secretary—
					(1)shall give
			 priority to those facilities that are located in regions with the highest
			 unemployment rates; and
					(2)may provide
			 awards or loan to facilities that are idle.
					(e)Manufacturing
			 Extension Partnership programIn carrying out this section, the
			 Secretary shall coordinate with the Secretary of Commerce in carrying out the
			 Manufacturing Extension Partnership program established under sections 25 and
			 26 of the National Institute of Standards and Technology Act (15 U.S.C. 278k,
			 278l).
				(f)Funding
					(1)In
			 generalNotwithstanding any other provision of law, not later
			 than 30 days after the date of enactment of this Act, on October 1, 2009, and
			 on each October 1 thereafter through October 1, 2012, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary for the cost of loans and loan guarantees to carry
			 out this section such sums as are necessary to provide the amount of loans
			 authorized under subsection (c)(1), to remain available until expended.
					(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
					IIAdvanced
			 technology vehicles manufacturing incentive program
			201.Advanced
			 technology vehicles manufacturing incentive programSection 136 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17013) is amended—
				(1)in subsection
			 (b), by striking 30 percent and inserting 80
			 percent; and
				(2)in subsection
			 (i)—
					(A)by striking
			 (i) Authorization of
			 appropriations.—There and inserting the following:
			 
						
							(i)Funding
								(1)Authorization
				of appropriationsThere
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)Mandatory
				funding
								(A)In
				generalNotwithstanding any other provision of law, not later
				than 30 days after the date of enactment of this paragraph, out of any funds in
				the Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary for the cost of awards and loans to carry out this
				section $1,000,000,000, to remain available until expended.
								(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				subparagraph (A), without further appropriation.
								.
					IIIEnergy
			 efficiency and conservation block grants
			301.Energy
			 efficiency and conservation block grantsSection 548 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17158) is amended by striking subsection (a)
			 and inserting the following:
				
					(a)Mandatory
				funding
						(1)In
				generalNot later than 30 days after the date of enactment of the
				Green Jobs and Infrastructure Act of
				2009, on October 1, 2009, and on each October 1 thereafter
				through October 1, 2011, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out the program $10,000,000,000, to remain available until
				expended.
						(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out the program the funds transferred under
				paragraph (1), without further appropriation.
						(3)Allocation of
				grants fundsOf the amount of funds made available for grants
				under the program for a fiscal year under this subsection—
							(A)49 percent of the
				amount shall be distributed using the definition of eligible unit of local
				government-alternative 1 in section 541(3)(A); and
							(B)49 percent of the
				amount shall be distributed using the definition of eligible unit of local
				government-alternative 2 in section 541(3)(B).
							.
			IVGreen energy
			 jobs
			401.Clean Energy
			 Service CorpsSection 122(a)
			 of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) is
			 amended—
				(1)by redesignating
			 paragraph (15) as paragraph (16); and
				(2)by inserting after paragraph (14) the
			 following:
					
						(15)A Clean Energy
				Service Corps program in which—
							(A)participants—
								(i)encourage or
				promote clean energy technologies; or
								(ii)enable
				communities and nonprofit organizations to assist business owners and
				households in matters relating to clean energy technologies, and in becoming
				more energy efficient; and
								(B)priority is
				provided for programs that enroll corps participants who will be trained for
				careers that promote a sustainable
				economy.
							.
				402.Green
			 jobsSection 171(e)(8) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2916(e)(8)) is amended—
				(1)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively,
			 and indenting appropriately; and
				(2)by striking (8) and all that
			 follows through of which— and inserting the following:
					
						(8)Funding
							(A)Mandatory
				funding
								(i)In
				generalNot later than 30 days after the date of enactment of the
				Green Jobs and Infrastructure Act of
				2009, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this subsection $625,000,000, to remain available until
				expended.
								(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				clause (i), without further appropriation.
								(B)Discretionary
				fundingThere is authorized to be appropriated to carry out this
				subsection $125,000,000 for fiscal year 2010 and each subsequent fiscal
				year.
							(C)AllocationOf
				the amount available under subparagraph (A) or (B) for a fiscal
				year—
							.
				
